DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a haptic retargeting module in claim 10.
Claim 10 recites a generic place holder “a retargeting module” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Applicant provides the support of retargeting module as software code executed by a processor. See Specification:  “[0074] The input device (200) may further include a haptic retargeting module (220).  The haptic retargeting module (220) may implement the haptic retargeting process or ungrounded haptic retargeting process as described 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-10, 12-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Black et al. ( US patent Publication: 20160363997, “Black”).

Regarding claim 1, Black teaches, An enhanced reality system (Fig. 1), comprising:
an input device, the input device comprising a first arm and a second arm to be held together by a user; ( Fig.1 and [0046]….. element 104 glove interface  each of an input device and each represents an arm.) ,
each arm comprising an elongated member manipulatable with respect to the other arm by a user’s hand; ( Fig. 12 and {0084]  displays each arm (glove object) has  magnets (elongated member) which can be manipulated  with respect to the other arm  by a user’s hand. …………………“[0084] FIG. 12 illustrates a pair of glove interface objects (left and right hand) 104a and 104b having electromagnets defined on the palmar sides of the gloves.  The electromagnets (e.g. refs.  1206a, 1206b, 1208a, 1208b) can be configured and activated to attract one another (thereby attracting the hands together) or repel one another (thereby repelling the hands from each other).”)
a sensor to sense, at least, a relative position of at least a portion of the first and second arms;( [0086-0087] provides sensor to find positions of the first and second arms.)


Regarding claim 8, Black teaches, an input device (Fig. 1), comprising:
a first arm; a second arm; ( Fig.1 and [0046]….. element 104 glove interface  each of an input device and each represents an arm.) 
each arm comprising an elongated member manipulable with respect to the other arm by a user’s hand; ( Fig. 12 and {0084]  displays each arm (glove object) has  magnets (elongated member) which can be manipulated  with respect to the other arm  by a user’s hand. …………………“[0084] FIG. 12 illustrates a pair of glove interface objects (left and right hand) 104a and 104b having electromagnets defined on the palmar sides of the gloves.  The electromagnets (e.g. refs.  1206a, 1206b, 1208a, 1208b) can be configured and activated to attract one another (thereby attracting the hands together) or repel one another (thereby repelling the hands from each other).”)
a sensor to detect the relative position of the first arm and second arm; ( [0086-0087] provides sensor to find positions of the first and second arms.) and
an intervening stopping member disposed between ends of the first and second arm to resist movement of the ends of the first and second arms toward each other to simulate contact with a virtual object by the first and second arms when operated by a 

Regarding claim 14, Black teaches, A computer program product for mapping physical 3D space with virtual 3D space, the computer program product comprising:
a non-transitorv computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor ( “[0124]…….The apparatus can be specially constructed for the required purpose, or the apparatus can be a general-purpose computer selectively activated or configured by a computer program stored in the computer.”) :
receive input describing, at least, a relative position of a first arm and a second arm, each arm comprising an elongated member manipulable with respect to the other arm by a user’s hand; ( Fig. 1 and [0046]….. element 104 glove interface  each of an input device and each represents an arm.  ( Fig. 12 and {0084]  displays each arm (glove object) has  magnets (elongated member) which can be manipulated  with respect to the other arm  by a user’s hand. …………………“[0084] FIG. 12 illustrates a pair of glove interface objects (left and right hand) 104a and 104b having electromagnets defined on the palmar sides of the gloves.  The electromagnets (e.g. 
receive input describing a virtual object to be manipulated by the user operating the first and second arms, ({0066] described  a virtual object is to be manipulated by user operating the first and second arm ( virtual hand)…………….[0066]….“The glove interface object 104 may be utilized to control a virtual hand in the virtual environment, and the haptic feedback data can be generated based on interactions of the virtual hand with the virtual objects”).
conduct a retargeting process that operates a haptic feedback device connected to the first and second arms that simulates touching of an outer surface of the virtual object represented in an enhanced virtual environment when ends of the first arm and second arm converge. (([0062] provides a haptic feedback that simulates a touching of ends of the first and second arms to the outer surface of a virtual object presented in the enhanced reality environment.)



Regarding claim 2, Black teaches, a tracking system to track a three-dimensional (3D) position of the first and second arms and wherein the tracking system detects selection of the virtual object before conducting the haptic retargeting process. ([0094] provides a tracking system ( computing device 1540, more specifically hand tracking 

Regarding claim 4, Black teaches, wherein the sensor comprises a camera to detect, at least, a 3D position of the first and second arms. ([0094] provides a capture device to capture images ( element 1544 in Fig. 15B )  in a tracking system ( computing device 1540, more specifically hand tracking processor 1562 tracks a 3D position of arms (glove interface objects)  and sends the position to video game 1560 for conducting haptic retargeting. In addition a camera in Fig. 1 captures images of 3d objects including hands of the user.)

Regarding claim 5, Black teaches, a haptic feedback device connected to the first and second arms to simulate contact with the virtual object by the first and second arms. ([0062] provides a haptic feedback that simulates a touching of ends of the first and second arms to the outer surface of a virtual object presented in the enhanced reality environment.)


Regarding claim 7, Black teaches, comprising an object tracker physically coupled to the first and second arms that detects the position and orientation of each of the first and second arms within a 3D physical space and the position of the first and second arms relative to each other. (Black [0102] and [0040] discloses an object tracker provides a motion detection module (sensors) on the glove interface object and  The glove interface object 104 includes a processor 1600 for executing program instructions ……...A motion detection module 1608 may include any of various kinds of motion sensitive hardware, such as a magnetometer 1610, an accelerometer 1612, and a gyroscope 1614.”  :”[0040] Therefore, it should be understood that the uses of a glove that includes one or more sensors, and/or can detect pressure, and/or can detect bending position of fingers, and/or can detect orientation, and/or can detect inertial movement, etc., can provide for a broad scope of uses.”)

Regarding claim 9, Black teaches, wherein the sensor comprises a camera to detect, at least, the relative position of the first and second arms. (Fig. 15A and [0094] element 1544 discloses a capture device that takes images of arms. Additionally [0086-0087] provides sensor to find positions of the first and second arms. )

Regarding claim 10, Black teaches, a haptic retargeting module to reconfigure the physical position of the first arm and second arm to a virtual position of a virtual first arm and virtual second arm in an enhanced virtual environment, respectively, such that haptic feedback provided to a user by the first and second arms translates into virtual touching of the ends of the virtual first arm and virtual second arm to a first surface point and second surface point, respectively, on a virtual object represented in the enhanced virtual environment. ([0062] provides a haptic feedback that simulates a touching of ends of the first and second arms to the outer surface of a virtual object presented in the enhanced reality environment.)



Regarding claim 12, Black teaches, wherein a geometry of at least one of the first and second arms may be altered based on a physical space of a haptic feedback devices placed between the first arm and second arm. ([0013] indicates the geometry of  at least one of the first and second hand gloves may changes its shape depending magnetic attraction or repelling.)

Regarding claim 13, Black teaches, wherein the haptic retargeting module reconfigures a physical position of the first arm and second arm to retarget a virtual position of the virtual first arm and virtual second arm for an arbitrarily sized virtual object. ([0013] indicates the geometry of at least one of the first and second hand gloves may changes its shape depending magnetic attraction or repelling. {0085] also discloses attraction and repelling of magnets causing reconfiguring physical position of the first arm and second arm to retarget a virtual position of the virtual first arm and virtual second arm for an arbitrarily sized virtual object. …………………. “[0085] FIG. 13 illustrates a glove interface object having a plurality of magnets (electromagnets and/or permanent magnets) defined at the fingertips (refs.  1300, 1302, 1304, 1306, and 1308) and on the palm (refs.  1310, 1312, 1314, and 1316), in accordance with implementations of the disclosure.  The electromagnets can be selectively activated to cause the fingers to be attracted to one another or to repel one another.  Fingertips can also be attracted to or repelled from the palm.”)

Regarding claim 17, Black teaches, wherein the haptic feedback device comprises a stopping member disposed between opposing ends of the first and second arms. (Fig.12 and [0084] discloses a stopping member (magnet) between opposing ends of the first and second arms.…… ……………“[0084] FIG. 12 illustrates a pair of glove interface objects (left and right hand) 104a and 104b having electromagnets defined on the palmar sides of the gloves.  The electromagnets (e.g. refs.  1206a, 1206b, 1208a, 1208b) can be configured and activated to attract one another (thereby attracting the hands together) or repel one another (thereby repelling the hands from each other).”)


Regarding claim 19, Black teaches, wherein the stopping member comprises electromagnets. (Fig.12 and [0084] discloses a stopping member (magnet) between opposing ends of the first and second arms)

Allowable Subject Matter

Claims 3, 6, 11, 15-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Geis ( US Patent publication 20180173310) [0010]  teaches limiting convergence of magnets to avoid adverse effect of haptic feedback) but no combination is found to teach the limitation, converging movement of the first and second arms during the haptic retargeting process is translated into slower converging movement of a pair of virtual arms represented in the enhanced reality environment.

Claims 6 is objected to be allowable because Black doesn’t expressly teach,, wherein the sensor measures the rotation of a joint connecting the first and second arms.

Claim 11 is objected to be allowable because Black teaches, wherein the intervening stopping member comprises a plurality of intervening stopping members  and wherein each of the plurality of intervening stopping members have distinct lengths and compliance properties. ([0085] discloses having multiple magnets as stopping member having distinct lengths and properties  (repelling and attracting) but no combination of prior art teaches that stopping members rotate about the at least one of the first and second arms.

Prior art Geis ( US Patent publication 20180173310) [0010]  teaches limiting convergence of magnets to avoid adverse effect of haptic feedback) but no combination is found to teach the limitation, a convergence rate of a virtual representation of the first arm and a virtual representation of the second arm represented in the enhanced virtual environment is relatively slower than a convergence rate of the physical first arm and second arm, respectively, during the retargeting process.

Claim 16 is objected to be allowable because the combination of prior arts fails to expressly teach, wherein the first and second arms are attached to each other by a tether or hinge.


Claim 18 is objected to be allowable because the combination of prior arts fails to expressly teach, wherein the stopping member comprises an inflatable bag connected to a fluid delivery system to selectively inflate the inflatable bag.

Claim 20 is objected to be allowable because the combination of prior arts fails to expressly teach, wherein the stopping member comprises a number of different 

Response to Arguments

In response to applicant’s argument regarding claim interpretation, examiner wants to note that Now claim 10 is interpreted under 35 USC 112(f).  Applicant has support for haptic retargeting module and claim is interpreted based on the specification. 

Applicant’s arguments, see remarks Page 10 filed 02/18/2021, with respect to rejection of claim 14-15 under 35 USC 101 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
 
Applicant’s arguments, see remarks Page 11 filed 02/18/2021, with respect to rejection of claims 4-5 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Applicant’s arguments, see remarks Page 11 filed 02/18/2021, with respect to rejection of claims 4-5 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
Applicant’s arguments, see remarks Page 11 filed 02/18/2021, with respect to rejection of claims 1, 8 and 14 under 35 USC 102(a)(1) have been fully considered and are not persuasive.  Therefore the rejection has been maintained.

Applicant argues, see remarks Page 12, “ As highlighted above, claim 1 now recites an input device that comprises two arms, “each arm comprising an elongated 
Examiner replies,   Glove interface is the interface is the device and it has two gloves. Fig. 12 and [0084]  displays each arm (glove object) has  magnets (elongated member) which can be manipulated  with respect to the other arm  by a user’s hand. …………………“[0084] FIG. 12 illustrates a pair of glove interface objects (left and right hand) 104a and 104b having electromagnets defined on the palmar sides of the gloves.  The electromagnets (e.g. refs.  1206a, 1206b, 1208a, 1208b) can be configured and activated to attract one another (thereby attracting the hands together) or repel one another (thereby repelling the hands from each other).”

In response to applicant argument regarding claim 8, see page 15, examiner refers applicant to the reply given above for claim 1.

In response to applicant argument regarding claim 14, see page 16, examiner refers applicant to the reply given above for claim 1.
Applicant argues, see remarks Page 14, “Also, as discussed above with respect to claim 8, Black does not teach or suggest to “conduct a retargeting process that operates a haptic feedback device connected to the first and second arms that simulates touching of an outer surface of the virtual object represented in an enhanced virtual environment when ends of the first arm and second arm converge.” (Claim 14). 
Examiner replies, Black [0062] provides a haptic feedback that simulates a touching of ends of the first and second arms to the outer surface of a virtual object presented in the enhanced reality environment.

Applicant argues, see remarks Page 15-16, “Claim 5 recites: “The enhanced reality system of claim 1, further comprising a haptic feedback device connected to the first and second arms to simulate contact with the virtual object by the first arm and the second arm.” Support for the amendment to claim 5 can be found in Applicant’s originally filed specification at, for example, Figs. 4, 5C and 5D and the associated text.
In contrast, Black does not teach or suggest the claimed first and second arms, as discussed above. Accordingly, Black cannot teach or suggest the haptic feedback device of claim 5 connected to and operating with such first and second arms. For at least this additional reason, the rejection of claim 5 should be reconsidered and withdrawn.”
	Examiner replies, Black [0062] provides a haptic feedback that simulates a touching of ends of the first and second arms to the outer surface of a virtual object presented in the enhanced reality environment. Each glove of Black is an arm.

	In response to applicant’s argument regarding claim 6, examiner indicates that applicant’s argument is persuasive and the rejection has been withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lightcap (US patent Publication: 20170177191) Paragraph [0006] teaches limiting movement of physical tool or physical arms and tactile feedback. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616